NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 20-3294
                                      _____________

                              DIEGO ALVAREZ-CASTRO,
                                     Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                           ________________

                           On Petition for Review from the
                            Board of Immigration Appeals
                             (Agency No. A200-295-619)
                       Immigration Judge: Kuyomars Q. Golparvar
                                   ______________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   January 24, 2022
                                    _____________


        Before: CHAGARES, Chief Judge, McKEE and MATEY, Circuit Judges

                            (Opinion filed: February 11, 2022)

                                      _____________

                                        OPINION*
                                      _____________




*
       This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
CHAGARES, Chief Judge.

       Diego Alvarez-Castro petitions this Court to review the Board of Immigration

Appeals’ (“BIA”) denial of his sua sponte motion to reopen. Because we conclude that

we do not have jurisdiction to review this denial and because Alvarez-Castro did not

exhaust his argument regarding equitable tolling, we must dismiss the petition.

                                             I.

       Alvarez-Castro is a native and citizen of Mexico. He came to the United States

after facing threats from the Michoacan Family cartel due to his work as a chef at a hotel

that housed agents from the Mexican federal police. After being placed in removal

proceedings, Alvarez-Castro sought withholding of removal and protection under the

Convention Against Torture (“CAT”). The Immigration Judge (“IJ”) denied withholding

of removal, finding that the proffered particular social group (“PSG”) of “individuals

who are perceived to have provided assistance to the Mexican Federal Police against

narco-traffickers” was not cognizable. Administrative Record (“A.R.”) 118. The IJ also

found that Alvarez-Castro had not shown that the Mexican Government was unable or

unwilling to protect him. On appeal, the BIA agreed that the PSG was not cognizable.

Because of this, the BIA held that it “need not reach the applicant’s other appellate

arguments.” A.R. 75.

       When the BIA sent its notice of decision, on January 31, 2020, it was apparently

delivered to the wrong office in petitioner’s counsel’s building — to a nonprofit on the

first floor, with whom petitioner’s counsel does not share any files or information.



                                             2
Alvarez-Castro had been released from detention, and only learned of the decision when

he was instructed to present himself for deportation on July 3, 2020.

       Alvarez-Castro submitted a motion to reopen two weeks later, on July 17, 2020.

The motion argued that the BIA should exercise its sua sponte reopening power due to an

intervening change in law regarding particular social groups — Guzman Orellana v.

Att’y Gen., 956 F.3d 171 (3d Cir. 2020). The BIA denied the motion. Petitioner filed

this timely petition for review.

                                             II.1

       Motions to reopen must normally be filed within ninety days of a final removal

order, subject to limited exceptions not relevant here. See 8 C.F.R. § 1003.2(c)(2).

However, the Board may, on its own authority, reopen a case at any time. See 8 C.F.R. §

1003.2(a). “The decision to grant or deny a motion to reopen . . . is within the discretion

of the Board.” Id.

       We have held that because the BIA’s discretion in this area is essentially

unfettered, “orders by the BIA declining to exercise its discretion to reopen sua sponte

are functionally unreviewable, unlike other orders on immigration motions to reopen.”

Park v. Att’y Gen., 846 F.3d 645, 651—52 (3d Cir. 2017). We may only exercise

jurisdiction to review denials of sua sponte motions when (1) the BIA relies on an

incorrect legal premise in its analysis, or (2) the BIA has constrained itself through rule or




1
 We generally have jurisdiction to review BIA decisions pursuant to 8 U.S.C. § 1252(a).
Below we consider whether we have jurisdiction in this case.
                                              3
settled course of adjudication. See id.

       The BIA here “acknowledge[d] that a fundamental change in law may be

considered an exceptional circumstance warranting sua sponte reopening regardless of

the sufficiency of the prior order of removal.” A.R. 3. Nevertheless, it held that it saw

“no basis for exercising [its] sua sponte authority to reopen proceedings” and that even if

proceedings were reopened, the Board “would still uphold the Immigration Judge’s

decision denying relief” because Alvarez-Castro did not show that the Mexican

government was unable or unwilling to protect him. A.R. 4.

       Alvarez-Castro argues that because the BIA analyzed the Mexican Government’s

inability to protect him under the now-vacated framework of Matter of A-B-, 27 I&N

Dec. 316 (A.G. 2018), the BIA relied on an incorrect legal premise and we have

jurisdiction to review its denial of his motion. We disagree.

       This Court has held that the “condone or complete helplessness” standard from

Matter of A-B- is functionally equivalent to the long-standing “unable or unwilling to

protect” standard used to assess government action (or inaction) in asylum and

withholding claims. See Galeas Figueroa v. Att’y Gen., 998 F.3d 77, 88 (3d Cir. 2021).

Accordingly, even though Matter of A-B- has now been vacated by the Attorney General,

see Matter of A-B-, 28 I&N Dec. 307 (A.G. 2021), the vacatur does not on its own show

any legal error from the BIA here.

       Alvarez-Castro argues, however, that in its decision, the BIA noted that the

“condone or complete helplessness standard” and the “unable or unwilling to protect”

standards were not analogous, and thus contravened our circuit precedent both prior to

                                             4
and after Galeas Figueroa. But the BIA first held that it saw “no basis” to exercise its

discretion to reopen proceedings. A.R. 3. It then determined that even if it were to

reopen proceedings sua sponte, it would still uphold the IJ’s decision to deny Alvarez-

Castro relief based on its analysis of government action. Alvarez-Castro’s arguments

regarding this analysis therefore do not address whether we have jurisdiction to review

the decision, because the BIA’s denial did not rest on its subsequent analysis using A-B-.

Even if we were to consider that analysis as underlying the denial of the motion, the BIA

concluded its analysis stating that Alvarez-Castro “did not establish that the Mexican

government was or will be unable or unwilling to protect him.” A.R. 5. Given this

ultimate conclusion, the earlier references to Matter of A-B- do not constitute reliance on

an incorrect legal premise. Accordingly, we lack jurisdiction to review the denial of the

motion. See Park, 846 F.3d at 651.

       Alvarez-Castro also argues that the BIA should have considered whether to grant

him equitable tolling. A non-citizen who moves to reopen his case beyond the ninety-day

deadline may be entitled to equitable tolling of that deadline “only if he shows ‘(1) that

he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way’ and prevented timely filing.’” Nkomo v. Att’y Gen., 986 F.3d 268,

272—73 (3d Cir. 2021) (quoting Holland v. Florida, 560 U.S. 631, 649 (2010)). As with

all issues raised on appeal, the petitioner must first exhaust this issue before the BIA. See

8 U.S.C. § 1252(d)(1). In Nkomo, we held that where a non-citizen “requested reopening

of her proceedings outside the ninety-day period for ‘changed circumstances’ and recited

facts showing that the delay was through no fault of her own” she had properly exhausted

                                             5
her equitable tolling claim and the BIA should have considered the issue. Nkomo, 986

F.3d at 272, 273. This was true even though she “did not mention ‘equitable tolling’ by

name.” Id. at 272. In his motion to reopen, Alvarez-Castro did not request equitable

tolling; rather, he relied upon the change in circuit law and noted, in an affidavit, the mail

delivery error that led to the late filing. He now argues that under Nkomo, this was

enough to exhaust his claim, and the BIA should have been on notice that it must

consider whether to grant him equitable tolling. We disagree. Nkomo did not go as far

as Alvarez-Castro would suggest — under his argument, the BIA would need to address

equitable tolling every time sua sponte motions to reopen invoke changes in law or facts.

This would not only distort the exhaustion requirement of 8 U.S.C. § 1252(d)(1), but also

would render superfluous the already-existing requirements of such a change for motions

to reopen under 8 C.F.R. § 1003.2(c)(1). Further, unlike in Nkomo, the BIA here did not

address equitable tolling sua sponte. See A.R. 2—4; Nkomo, 986 F.3d at 273. Because

the issue was not exhausted, we lack jurisdiction to consider Alvarez-Castro’s request for

equitable tolling. See 8 U.S.C. § 1252(d)(1).

                                             III.

       For the foregoing reasons, we will dismiss Alvarez-Castro’s petition for review.




                                              6